              Case 2:20-cr-00182-RAJ Document 20 Filed 12/17/20 Page 1 of 2




 1                                                                JUDGE RICHARD A. JONES
 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6                  FOR THE WESTERN DISTRICT OF WASHINGTON
 7
     UNITED STATES OF AMERICA,
 8

 9
                         Plaintiff                     NO. CR 20-182 RAJ

10            vs.                                     ORDER GRANTING UNOPPOSED
11
                                                      MOTION TO PROCEED WITH
     TYRE WAYNE MEANS,                                GUILTY PLEA BY VIDEO
12

13
                        Defendant.

14

15          The Court, having reviewed the Defendant Tyre Wayne Means’s unopposed
16
     motion, the record in this matter and the applicable law, hereby GRANTS the
17

18
     Defendant’s motion to proceed with a plea hearing by video (Dkt. # 19), consistent with

19   General Order 15-20 and CARES Act § 15002(b)(2).
20
            The Court finds that, pursuant to CARES Act § 15002(b)(2), a video plea hearing
21

22
     is authorized because “the plea or sentencing in that case cannot be further delayed

23   without serious harm to the interests of justice.” Specifically, the Court finds that Mr.
24
     Means will be denied the opportunity to resolve his cases in this district and Kitsap
25

26

27
      ORDER GRANTING DEFENDANT’S                            Law Office of David Hammerstad, LLC
28    UNOPPOSED MOTION TO PROCEED                                 1000 2nd Avenue, Suite 3140
      WITH PLEA HEARING BY VIDEO - 1                              Seattle, Washington 98104
29                                                           Tel. 206.445.0215 –Fax 206.682.3746
                                                              e-mail: david@hammerstadlaw.com
              Case 2:20-cr-00182-RAJ Document 20 Filed 12/17/20 Page 2 of 2




 1
     County indefinitely if he is denied the opportunity for a video plea hearing, his

 2   rehabilitation will be therefore be impeded, and therefore the plea hearing in this case
 3
     cannot be further delayed without serious harm to the interests of justice.
 4

 5
            The Court directs the parties to coordinate with the criminal duty magistrate judge

 6   to schedule the videoconference plea at a mutually agreeable date and time.
 7
            DATED this 17th day of December, 2020.
 8

 9

10
                                                      A
11                                                    The Honorable Richard A. Jones
                                                      United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      ORDER GRANTING DEFENDANT’S                             Law Office of David Hammerstad, LLC
28    UNOPPOSED MOTION TO PROCEED                                  1000 2nd Avenue, Suite 3140
      WITH PLEA HEARING BY VIDEO - 2                               Seattle, Washington 98104
29                                                            Tel. 206.445.0215 –Fax 206.682.3746
                                                               e-mail: david@hammerstadlaw.com
